     Case 1:19-cv-01114-DAD-JLT Document 28 Filed 08/28/20 Page 1 of 2


 1   Steven D. McGee #71886
     Jared C. Marshall #272065
 2   Caroline M. Lutz #274836
     DOWLING AARON INCORPORATED
 3   8080 North Palm Avenue, Third Floor
     P.O. Box 28902
 4   Fresno, California 93729-8902
     Tel: (559) 432-4500
 5   Fax: (559) 432-4590

 6   Attorneys for Plaintiffs, GBTKAT GOLD, LLC and FAR AWAY, LLC

 7
     Sean K. Hungerford #200268
 8   Bradley B. Johnson #257220
     Adam K. Guernsey #282105
 9   HARRISON, TEMBLADOR HUNGERFORD & JOHNSON LLP
     2801 T Street
10   Sacramento, California 95816
     Tel: (916) 382-4377
11   Fax: (916) 382-4380

12   Attorneys for Defendant, GOLDEN QUEEN MINING COMPANY, LLC

13
14
                                UNITED STATES DISTRICT COURT
15
                               EASTERN DISTRICT OF CALIFORNIA
16
17
18    GBTKAT GOLD, LLC,                               Case No. 1:19-cv-01114-DAD-JLT

19                         Plaintiffs,                ORDER GRANTING AMENDED
                                                      STIPULATION TO AMEND THE CASE
20    vs.                                             SCHEDULE
                                                      (Doc. 27)
21    GOLDEN QUEEN, LLC, et al.,

22                         Defendants.

23
24   Based upon the stipulation of the parties and good cause appearing, the Court ORDERS the case

25   schedule amended as follows:

26
27
28

                                                  1
     Case 1:19-cv-01114-DAD-JLT Document 28 Filed 08/28/20 Page 2 of 2


 1           1.       The parties SHALL complete all non-expert discovery1 no later than March 26,

 2   2021;

 3           2.       The parties SHALL complete all expert discovery no later June 18, 2021. They

 4   SHALL disclose experts no later than April 9, 2021 and any rebuttal experts by May 7, 2020;

 5           3.        The parties SHALL file any non-dispositive motions no later than June 11, 2021

 6   and they will be heard no later than July 20, 2021;

 7           4.       The parties SHALL file any dispositive motions no later than June 25, 2021 and

 8   they will be heard no later than August 3, 2021;

 9           5.       The settlement conference is continued to April 9, 2021 at 9:00 a.m.

10           6.       The pretrial conference is continued to October 18, 2021 at 3:30 p.m.;

11           7.       The trial is continued to December 14, 2021 at 1:30 p.m.

12
13   IT IS SO ORDERED.

14       Dated:      August 28, 2020                                    /s/ Jennifer L. Thurston
15                                                             UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
     1
       The Court declines to interfere with the parties’ agreement to defer discovery on accounting issues at this time.
28   Having chosen to persist with his Canadian experts, he cannot complain about having to delay this discovery until
     after his experts can travel to Kern County.
                                                      2
     AMENDED STIPULATION TO CONTINUE TRIAL, EXTEND DEADLINES, AND MODIFY SCHEDULING ORDER AND [PROPOSED]
                                                ORDER THEREON
